MEMORANDUM**
Alejandro Arevalo-Contreras pleaded guilty to one count of illegally reentering the United States in violation of 8 U.S.C. § 1326(a). His counsel filed this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our task is to determine whether there are any grounds for reversal or modification of the district court’s judgment. See Anders, 386 U.S. at 744, 87 S.Ct. 1396. We conclude there are none, and accordingly, we affirm.
The record shows that Arevalo-Contreras’s decision to waive his right to a jury trial was made voluntarily, knowingly, and intelligently. See United States v. Duarte-Higareda, 113 F.3d 1000, 1003 (9th Cir.1997). There was a sufficient factual basis to permit the district court to conclude that Arevalo-Contreras committed the crimes charged. See United States v. Aquino, 242 F.3d 859, 866 (9th Cir. 2001). The sentence did not violate Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). See United States v. Pacheco-Zepeda, 234 F.3d 411, 414-15 (9th Cir.2000), amended (Feb. 8, 2001) (order), cert. denied, — U.S. -, 121 S.Ct. 1503, — L.Ed.2d - (2001). Finally, the district court’s discretionary decision not to depart downward from the sentencing guidelines is not reviewable on appeal. See United States v. Lipman, 133 F.3d 726, 729 (9th Cir.1998).
Our examination of counsel’s brief arid our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues requiring review. Accordingly, we affirm the district court and grant counsel’s motion to withdraw as counsel of record.
AFFIRMED.

 This disposition is not appropriate for publi- ' cation and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.